Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
	Claims 1-14 are pending.
	Claims 15 and 16 have been cancelled. Examiner’s comment: the claims filed 1/14/22 did not have claims 15 and 16 as shown below:

    PNG
    media_image1.png
    532
    754
    media_image1.png
    Greyscale

The original numbering of the claims must be preserved throughout the prosecution. (MPEP 608.01(j)). In the interest of compact prosecution, the Examiner is not sending a non-compliant claim amendment at this time. However, correction is required. 


Withdrawn rejections
Applicant's Declaration under 37 CFR 1.132, amendments and arguments filed 9/21/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. It is noted that the Declaration under 37 CFR 1.132 is not signed or dated and the statutory declaration of 18 USC 1001 recognizing the penalties for perjury is not present as shown below. 


    PNG
    media_image2.png
    548
    710
    media_image2.png
    Greyscale

See MPEP 602. A resume for the Declarant Idit Eshkar Oren is also missing. Accordingly, the Declaration is not valid.  Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10905583 in view of Neuwirth, RS (US 7419687) and Parikh, DM (Handbook of Pharmaceutical Granulation Technology. CRC Press 2016 pages 78-80 and 83; 3 pages). The patent teaches a similar intrauterine device with a plurality of beads with a diameter overlapping the instantly claimed diameter and comprising tissue ablation active agents in claims 1-15:

    PNG
    media_image3.png
    439
    705
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    786
    1498
    media_image4.png
    Greyscale

	Note that when looking to the specification to see how a tissue ablation agent is defined, the patent teaches that tissue ablation agents include silver nitrate (column 6, line 58).
The patent does not expressly teach wherein the three-dimensional structure has a crush force of at least 15 grams/cm2 and 80% to 98% by weight of formulated active materials, wherein the formulated active materials comprise 75% to 100% by weight of silver nitrate and 0% to 25% by weight of potassium nitrate, wherein the ratio of potassium nitrate to silver nitrate is from 1:19 to 1:3 wherein an Ag+ ion concentration of the silver nitrate is equal to c.a. 0.00334 Mol of Ag+ and 2% to 20% by weight of a hydroxy propyl cellulose binder and two fixing beads of about 2 mm in diameter made from titanium, gold or sterling silver at opposite ends of the wire; wherein the plurality of beads is configured to disintegrate and form a paste-like material that spreads and covers a uterine cavity when the plurality of beads is in contact with an endometrial lining of the uterus for a time period sufficient to necrose endometrial tissue; and wherein the plurality of beads has an overall weight of between 0.6 grams and 1.0 grams.
	Regarding the crush force limitation, the patent discloses that the 3D structure is made of super elastic nitinol material which will implicitly have the same crush force. See MPEP 2112.01 II.COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”
	Regarding the limitations of wherein the plurality of beads comprise 80% to 98% by weight of formulated active materials, wherein the formulated active materials comprise 75% to 100% by weight of silver nitrate and 0% to 25% by weight of potassium nitrate, wherein the ratio of potassium nitrate to silver nitrate is from 1:19 to 1:3 wherein an Ag+ ion concentration of the silver nitrate is equal to c.a. 0.00334 Mol of Ag+ and 2% to 20% by weight of a hydroxy propyl cellulose binder, the patent directs the artisan to add ablation agents (claims 8 and 15). When the artisan looks to the art for guidance on appropriate tissue ablation agents for the uterine cavity, the artisan finds Neuwirth RS who teaches silver nitrate/potassium nitrate beads of about 1-6 mm in diameter comprising at least 75% or 95% silver nitrate (claims 1-3) and up to about 5% potassium nitrate or even up to about 25% KNO3 (claim 4; column 4, lines 13-20) with a weight ratio of 95:5 exemplified (Example 3), which is 19:1, thus making physiologically reactive coated beads for administration to the uterine cavity (Abstract). The 25% KNO3 embodiment means 75% AgNO3 for a ratio of 1:3. The concentration of silver ion is merely routine optimization to obtain a tissue necrosing amount of silver. Neuwirth RS teaches the artisan to add a polysaccharide binder for example PVP, dextran, methylcellulose, xanthan gum, and the like (claim 6; column 4, lines 42-54) but is not limited to those binders. Parikh DM teaches that PVP and hydroxypropyl cellulose are commonly used binders and that HPC has a typical use level of 2-6% (page 78, Table 1; page 80, Table 2) which overlaps the claimed range of 2-20%. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). It is also the Examiner’s position that the references render obvious at least PVP and HPC as functionally equivalent binders and thus obvious to use one or the other. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Parikh DM also teach that the use levels may deviate significantly form the typical values cited and as binder concentration is increased then a mean granule strength also increases due to strengthening of bonds between substrate particles and as there is more binder per bond (page 83). Accordingly, the ordinary artisan desiring to practice the ablation agent embodiment of the patent would be motivated to find Neuwirth and Parikh and have a reasonable expectation of success in formulating beads with 80% to 98% by weight of formulated active materials silver nitrate/potassium nitrate and HPC in the amounts claimed and produce the instantly claimed limitations as discussed above. The overall weight of the beads of between 0.6-1.0 grams is something the ordinary artisan would optimize to obtain the desired effect which would be limited by the size of the bead, the materials which constitute the bead, the number of beads and the amount of active agent carried on each bead that the artisan wishes to deliver to obtain the desired effect. See MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
	While the patent does not expressly teach two fixing beads at opposite ends of the wire as instant claimed, the ordinary artisan would be motivated to add two fixing beads at either end of the wire portion to keep the freely sliding plurality of beads from sliding off the wire and getting lost. The selection of inert biocompatible materials such as titanium, gold or sterling silver is obvious to the ordinary artisan especially when nitinol, a titanium alloy, is used for the wire. The size of the bead would be optimized to prevent the other beads from falling off and thus 2 mm diameter appears completely obvious.
	While the patent does not expressly teach wherein the plurality of beads is configured to disintegrate and form a paste-like material that spreads and covers a uterine cavity when the plurality of beads is in contact with an endometrial lining of the uterus for a time period sufficient to necrose endometrial tissue. However, Neuwirth teaches that the composition with a binder can be applied as a paste (column 4, lines 31-40). Accordingly, once applied as a paste it is reasonable to assert that the moist environment of the uterine cavity will cause the beads to disintegrate back to a paste-like material that that spreads and covers a uterine cavity when the plurality of beads is in contact with an endometrial lining of the uterus for a time period sufficient to necrose endometrial tissue with a reasonable expectation of success. 
	Therefore, in view of the combined references, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patented subject matter. 
	Response to Arguments:
	As a first comment, any argument relying upon the Declaration filed under 37 CFR 1.132 is moot because the Declaration is invalid for at least the reasons discussed at the beginning of this Action. Applicant asserts that they have amended independent claim 1 to recite the ratio of potassium nitrate to silver nitrate is 1:3. Applicant argues that Neuwirth teaches up to about 25 wt% potassium nitrate where the remainder would be 75 wt% silver nitrate and exemplifies an embodiment with a ratio of 95:5 silver nitrate to potassium nitrate. Applicant asserts that Neuwirth teaches a ratio of potassium nitrate to silver nitrate from 1:19 (5:95) to 1:4 but the ratio of 1:3 is critical. The Examiner is not sure where Applicant derived the ratio of 1:4 because a ratio of 25% KNO3 to 75% AgNO3 is 1:3 and the same as claimed. Applicant asserts that the bead formulation having a PN:SN:HPC ratio of 22.5:67.5:10 is critical. However, that PN:SN:HPC ratio is not claimed and the claims are not reasonably commensurate in scope with that ratio and the Declaration data cannot be probative due to deficiencies in the Declaration itself. Applicant’s arguments have been carefully considered but are not persuasive.

						Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613